

Ex. 10.4
 
PUDA COAL, INC.


2008 EQUITY INCENTIVE PLAN


1.
Purposes of the Plan.



The purpose of this 2008 Equity Incentive Plan (the “Plan”) is to promote the
success of the Company and to increase shareholder value by providing an
additional means through the grant of Awards to attract, motivate, retain and
reward Employees and Directors.


2.
Definitions.



As used herein, the following definitions shall apply:


(a)           “Administrator” means the Board, any Committees or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan.


(b)           “Affiliate” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Administrator.


(c)           “Applicable Laws” means the requirements relating to the issuance
and administration of stock option and stock award plans under U.S. federal and
state laws, any stock exchange or quotation system on which the Company has
listed or submitted for quotation the Common Stock to the extent provided under
the terms of the Company’s agreement with such exchange or quotation system and,
with respect to Awards subject to the laws of any foreign jurisdiction where
Awards are, or will be, granted under the Plan, the laws of such jurisdiction
(including without limitation the applicable laws, rules and regulations of the
PRC).


(d)           “Award” means a Stock Award or Option granted in accordance with
the terms of the Plan.


(e)           “Awardee” means an Employee or Director of the Company or any
Affiliate who has been granted an Award under the Plan or any person (including
an estate) to whom an Award has been assigned or transferred as permitted
hereunder.


(f)           “Award Agreement” means a Stock Award Agreement or Option
Agreement, which may be in written or electronic format, in such form and with
such terms and conditions as may be specified by the Administrator, evidencing
the terms and conditions of an individual Award.  Each Award Agreement is
subject to the terms and conditions of the Plan.


(g)           “Board” means the Board of Directors of the Company.


 
 

--------------------------------------------------------------------------------

 
 
(h)           “Cause” means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Awardee’s Option Agreement, Stock Award
Agreement or written contract of employment or service, any of the
following:  (i) the Awardee’s theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any Company or Affiliate
documents or records; (ii) the Awardee’s material failure to abide by a
Company’s or Affiliate’s code of conduct or other policies (including without
limitation, policies relating to confidentiality and reasonable workplace
conduct); (iii) the Awardee’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of the
Company or an Affiliate (including, without limitation, the Awardee’s improper
use or disclosure of confidential or proprietary information); (iv) the
Awardee’s violation of any noncompetition, non-solicitation or confidentiality
agreement with the Company or an Affiliate; (v) any intentional act by the
Awardee which has a material detrimental effect on the Company or an Affiliate’s
reputation or business; (vi) the Awardee’s repeated failure or inability to
perform any reasonable assigned duties after written notice from the Company or
an Affiliate, and a reasonable opportunity to cure, such failure or inability;
(vii) any material breach by the Awardee of any employment or service agreement
between the Awardee and the Company or an Affiliate, which breach is not cured
pursuant to the terms of such agreement; or (vii) the Awardee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs the
Awardee’s ability to perform his or her duties with the Company or an Affiliate.


(i)            “Change in Control” means any of the following, unless the
Administrator provides otherwise:


i.           any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
shareholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),


ii.           the sale of all or substantially all of the Company’s assets to
any other person or entity (other than a wholly-owned subsidiary),


iii.           the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),


iv.           the dissolution or liquidation of the Company, or


v.           any other event specified by the Board or a Committee, regardless
of whether at the time an Award is granted or thereafter.


(j)            “Code” means the United States Internal Revenue Code of 1986, as
amended.


(k)           “Committee” means the Compensation Committee of the Board or a
committee of Directors appointed by the Board in accordance with Section 4 of
the Plan.


(l)            “Common Stock” means the common stock of the Company.


(m)          “Company” means Puda Coal, Inc., a Florida corporation, or its
successor.


(n)           “Conversion Award” has the meaning set forth in
Section 4(b)(xiii) of the Plan.


 
2

--------------------------------------------------------------------------------

 
 
(o)           “Director” means a member of the Board.


(p)           “Employee” means a regular, active employee of the Company or any
Affiliate, with the status of employment determined based upon such factors as
are deemed appropriate by the Administrator in its discretion, subject to the
Applicable Laws.  Within the limitations of Applicable Laws, the Administrator
shall have the discretion to determine the effect upon an Award and upon an
individual’s status as an Employee in the case of (i) any individual who is
classified by the Company or its Affiliate as leased from or otherwise employed
by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise, (ii) any leave of absence approved by the Company or an Affiliate,
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates,
(iv) any change in the Awardee’s status from an Employee to a Director or
consultant, and (v) at the request of the Company or an Affiliate an employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.  The payment of the Company of a director’s fee to a Director shall not
be sufficient to constitute “employment” of such Director by the Company.


(q)           “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.


(r)            “Fair Market Value” means, as of any date, the fair market value
of the Common Stock, as determined by the Administrator in good faith using a
reasonable valuation method in a reasonable manner in accordance with Section
409A of the Code.  Whenever possible, the determination of Fair Market Value
shall be based upon the average of the highest and lowest quoted sales prices
for such Common Stock as of such date (or if no sales were reported on such
date, the average on the last preceding day on which a sale was made), as
reported in such source as the Administrator shall determine.


(s)           “Grant Date” means the date upon which an Award is granted to an
Awardee pursuant to this Plan.


(t)            “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.


(u)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


(v)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(w)          “Option” means a right granted under Section 8 to purchase a number
of Shares or Stock Units at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Option (the “Option Agreement”).  Both Options intended to
qualify as Incentive Stock Options and Nonstatutory Stock Options may be granted
under the Plan.


 
3

--------------------------------------------------------------------------------

 
 
(x)           “Plan” means this Puda Coal, Inc. 2008 Equity Incentive Plan.


(y)           “PRC” means the People’s Republic of China.


(z)           “Qualifying Performance Criteria” shall have the meaning set forth
in Section 13(b) of the Plan.


(aa)         “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.


(bb)        “Stock Award” means an award or issuance of Shares or Stock Units
made under Section 11 of the Plan, the grant, issuance, retention, vesting
and/or transferability of which is subject during specified periods of time to
such conditions (including continued employment or performance conditions) and
terms as are expressed in the agreement or other documents evidencing the Award
(the “Stock Award Agreement”).


(cc)         “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share, payable in cash, property or
Shares. Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided for by the Administrator.


(dd)        “Subsidiary” means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, provided each company in
the unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.


(ee)         “Termination of Employment or Service” shall mean ceasing to be an
Employee or Director as determined in the sole discretion of the
Administrator.  However, solely for purposes of determining whether an Option is
an Incentive Stock Option, Termination of Employment or Service will occur when
the Awardee ceases to be an “employee” (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Subsidiaries. The Administrator shall determine whether
any corporate transaction, such as a sale or spin-off of a division or business
unit, or a joint venture, shall be deemed to result in a Termination of
Employment or Service.


(ff)           “Total and Permanent Disability” shall have the meaning set forth
in Section 22(e)(3) of the Code.


3.
Stock Subject to the Plan.



(a)           Aggregate Limits.  Subject to the provisions of Section 14 of the
Plan, the aggregate number of Shares that may be issued pursuant to Awards
granted under the Plan is 5,000,000 Shares.  Shares subject to Awards that are
cancelled, expire or are forfeited without Shares thereunder being issued shall
be available for re-grant under the Plan.  If an Awardee pays the exercise or
purchase price of an Award through the tender of Shares, or if Shares are
tendered or withheld to satisfy any Company withholding obligations, the number
of Shares so tendered or withheld shall become available for re-issuance
thereafter under the Plan.  The Shares issued pursuant to the Plan may be either
Shares reacquired by the Company, including Shares purchased in the open market,
or authorized but unissued Shares.


 
4

--------------------------------------------------------------------------------

 
 
(b)           Code Section 162(m) Limits.  Subject to the provisions of
Section 14 of the Plan, the aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Awardee shall not exceed
500,000, except that in connection with his or her initial service, an Awardee
may be granted Awards covering up to an additional 500,000
Shares.  Notwithstanding anything to the contrary in the Plan, the limitations
set forth in this Section 3(b) shall be subject to adjustment under
Section 14(a) of the Plan only to the extent that such adjustment will not
affect the status of any Award intended to qualify as “performance based
compensation” under Code Section 162(m) or the ability to grant or the
qualification of Incentive Stock Options under the Plan.


4.
Administration of the Plan.



(a)           Procedure.


i.           The Plan shall be administered by the Board, a Committee and/or
their delegates.


ii.           To the extent that the Administrator determines it to be desirable
to qualify Awards granted hereunder as “performance-based compensation” within
the meaning of Section 162(m) of the Code, Awards to “covered employees” within
the meaning of Section 162(m) of the Code or Employees that the Committee
determines may be “covered employees” in the future shall be made by a Committee
of two or more “outside directors” within the meaning of Section 162(m) of the
Code.


iii.           To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3.  In addition, the Plan will be administered in a manner that
complies with applicable stock exchange listing requirements.


iv.           The Board or a Committee may delegate to an authorized officer or
officers of the Company the power to approve Awards to persons eligible to
receive Awards under the Plan who are not (A) subject to Section 16 of the
Exchange Act or (B) at the time of such approval, “covered employees” under
Section 162(m) of the Code.


v.           Except to the extent prohibited by Applicable Laws, the
Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.


(b)           Powers of the Administrator.  Subject to the provisions of the
Plan and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its discretion:


 
5

--------------------------------------------------------------------------------

 
 
i.           to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(q) of the Plan, provided that such determination shall
be applied consistent with respect to Awardees under the Plan;


ii.           to select the Employees or Directors to whom Awards are to be
granted hereunder;


iii.           to determine the number of shares of Common Stock to be covered
by each Award granted hereunder;


iv.           to determine the type of Award to be granted to the selected
Employees or Directors;


v.           to approve forms of Award Agreements for use under the Plan;


vi.           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise and/or purchase price (if
applicable), the time or times when an Award may be exercised (which may or may
not be based on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;


vii.           to correct administrative errors;


viii.           to construe and interpret the terms of the Plan (including
sub-plans and Plan addenda) and Awards granted pursuant to the Plan;


ix.           to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice (including without limitation the laws,
regulations and practice of PRC);


x.           to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans and Plan
addenda;


xi.           to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Section 15 of the Plan and may not impair any
outstanding Award unless agreed to in writing by the Awardee, except as set
forth in that section;


xii.           to allow Awardees to satisfy any applicable withholding tax
amounts by electing to have the Company withhold from the Shares to be issued
upon exercise of a Nonstatutory Stock Option or vesting of a Stock Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
in such manner and on such date that the Administrator shall determine or, in
the absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined.  All elections by an Awardee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;


 
6

--------------------------------------------------------------------------------

 
 
xiii.           to authorize conversion or substitution under the Plan of any or
all stock options, stock appreciation rights or other stock awards held by
service providers of an entity acquired by the Company (the “Conversion
Awards”). Any conversion or substitution shall be effective as of the close of
the merger, acquisition or other transaction.  The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity; provided,
however, that with respect to the conversion of stock appreciation rights in the
acquired entity, the Conversion Awards shall be Nonstatutory Stock Options.
Unless otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;


xiv.           to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;


xv.           to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by an Awardee
or other subsequent transfers by the Awardee of any Shares issued as a result of
or under an Award, including without limitation,  (A) restrictions under an
insider trading policy and (B) restrictions as to the use of a specified
brokerage firm for such resales or other transfers;


xvi.           to provide, either at the time an Award is granted or by
subsequent action, that an Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Award, without payment to the
Company, a number of Shares, the amount of which is determined by reference to
the value of the Award;


xvii.           to cause the Company to comply with any applicable disclosure
requirements with respect to compensation plans under the Exchange Act, the
rules adopted by the United States Securities and Exchange Commission and the
stock exchange listing rules. Notwithstanding the foregoing, it is the sole
responsibility of the Awardee to comply with any applicable reporting
obligations under the Exchange Act, including without limitation the obligations
under Section 16 and Rule 16b-3; and


xviii.                      to make all other determinations deemed necessary or
advisable for administering the Plan and any Award granted hereunder.


(c)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Awardees and on all other
persons.  The Administrator shall consider such factors as it deems relevant, in
its sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.


 
7

--------------------------------------------------------------------------------

 
 
(d)           Reliance on Experts.  In making any determination or in taking or
not taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Company.  To the extent permitted under the applicable laws, no director,
officer or agent of the Company shall be liable for any such action or
determination taken or made or omitted in good faith.


5.
Eligibility.



(a)           Recipients of Grants.  Nonstatutory Stock Options may be granted
to Employees or Directors.  Incentive Stock Options may be granted only to
Employees.


(b)           Type of Option.  Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.


(c)           No Employment Rights.  The Plan shall not confer upon any Awardee
any right with respect to continuation of an employment relationship with, or
services to, the Company, nor shall it interfere in any way with such Awardee’s
right or the Company’s right to terminate the employment relationship or
services on the Board at any time, for any reason.


6.
Term of Plan.    



The Plan shall become effective upon its approval by shareholders of the
Company.  It shall continue in effect for a term of 10 years from the later of
the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Company unless terminated earlier under Section 15 of the
Plan.


7.
Term of Award.



The term of each Award shall be determined by the Administrator and stated in
the Award Agreement.  In the case of an Option, the term shall be 10 years from
the Grant Date or such shorter term as may be provided in the Award Agreement;
provided that the term may be 10 1/2 years or a shorter period in the case of
Options granted to Employees or Directors in certain jurisdictions outside the
United States as determined by the Administrator.


8.
Options.



The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.


(a)           Option Agreement.  Each Option Agreement shall contain provisions
regarding (i) the number of Shares that may be issued upon exercise of the
Option, (ii) the type of Option, (iii) the exercise price of the Shares and the
means of payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option and forfeiture provisions and (vii) such further terms
and conditions, in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.


 
8

--------------------------------------------------------------------------------

 
 
(b)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:


i.           In the case of an Incentive Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the Grant
Date; provided, however, that in the case of an Incentive Stock Option granted
to an Employee who on the Grant Date owns stock representing more than 10% of
the voting power of all classes of stock of the Company or any Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the Grant Date.


ii.           In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be determined by the Board on the Grant Date, provided that in the
case of a Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date.


iii.           Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than 100% of the
Fair Market Value per Share on the date of such substitution and/or conversion.


(c)           Vesting Period and Exercise Dates.  Options granted under this
Plan shall vest and/or be exercisable at such time and in such installments
during the period prior to the expiration of the Option’s term as determined by
the Administrator. The Administrator shall have the right to make the timing of
the ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any Awardee’s
right to exercise all or part of the Option.


(d)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment, either through the terms of the Option Agreement or at the time of
exercise of an Option. Acceptable forms of consideration may include:


i.           cash;


ii.           check or wire transfer (denominated in U.S. Dollars);


iii.           subject to any conditions or limitations established by the
Administrator, other Shares which (A) in the case of Shares acquired upon the
exercise of an Option, have been owned by the Awardee for more than six months
on the date of surrender and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;


 
9

--------------------------------------------------------------------------------

 
 
iv.           consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator;


v.           such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or


vi.           any combination of the foregoing methods of payment.


9.
Incentive Stock Option Limitations/Terms.



(a)           Eligibility.  Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.


(b)           $100,000 Limitation.  Notwithstanding the designation “Incentive
Stock Option” in an Option Agreement, if and to the extent that the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Awardee during any calendar year
(under all plans of the Company and any of its Subsidiaries) exceeds U.S.
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date.


(c)           Transferability.  An Incentive Stock Option may not be sold,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution.  The designation of a
beneficiary by an Awardee will not constitute a transfer.  An Incentive Stock
Option may be exercised during the lifetime of the Awardee only by such Awardee.


(d)           Exercise Price.  The per Share exercise price of an Incentive
Stock Option shall be determined by the Administrator in accordance with Section
8(b)(i) of the Plan.


(e)           Other Terms. Option Agreements evidencing Incentive Stock Options
shall contain such other terms and conditions as may be necessary to qualify, to
the extent determined desirable by the Administrator, with the applicable
provisions of Section 422 of the Code.


(f)           Term.  An Incentive Stock Option granted to an Employee who on the
Grant Date owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any Subsidiary shall have a term of no more
than 5 years from the Grant Date.


 
10

--------------------------------------------------------------------------------

 
 
10.
Exercise of Option.



(a)           Procedure for Exercise; Rights as a Shareholder.


i.           Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the respective Award Agreement. Unless the
Administrator provides otherwise: (A) no Option may be exercised during any
leave of absence other than an approved personal or medical leave with an
employment guarantee upon return, (B) an Option shall continue to vest during
any authorized leave of absence and such Option may be exercised to the extent
vested and exercisable upon the Awardee’s return to active employment status.


ii.           Option shall be deemed exercised when the Company receives
(A) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option; (B) full payment for
the Shares with respect to which the related Option is exercised; and (C) with
respect to Nonstatutory Stock Options, payment of all applicable withholding
taxes.


iii.           Shares issued upon exercise of an Option shall be issued in the
name of the Awardee or, if requested by the Awardee, in the name of the Awardee
and his or her spouse. Unless provided otherwise by the Administrator or
pursuant to this Plan, until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.


iv.           The Company shall issue (or cause to be issued) such Shares as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.


(b)           Effect of Termination of Employment or Service on Options.


i.           Generally.  Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment or Service other than as a result of
circumstances described in Sections 10(b)(ii), (iii) and (iv) below, any
outstanding Option granted to such Awardee, that is vested and exercisable as of
the date of the Awardee’s Termination of Employment or Service, may be exercised
by the Awardee until the earlier of thirty (30) days from the Termination of
Employment or Service or the expiration date of the Option; provided, however,
that the Administrator may in the Option Agreement specify a period of time (but
not beyond the expiration date of the Option) following Termination of
Employment or Service during which the Awardee may exercise the Option as to
Shares that were vested and exercisable as of the date of Termination of
Employment or Service.  To the extent such a period following Termination of
Employment or Service is specified, the Option shall automatically terminate at
the end of such period to the extent the Awardee has not exercised it within
such period.


ii.           Disability or Retirement of Awardee.  Unless otherwise provided
for by the Administrator, upon an Awardee’s Termination of Employment or Service
as a result of the Awardee’s disability or retirement due to age in accordance
with the Company’s or its Subsidiaries’ policies, all outstanding Options
granted to such Awardee that were vested and exercisable as of the date of the
Awardee's Termination of Employment may be exercised for a period of twelve (12)
months following the date of the Awardee’s Termination of Employment or Service
as a result of Awardee’s disability, including Total and Permanent Disability,
or retirement; provided, however, that in no event shall an Option be
exercisable after the expiration of the term of such Option. If the Awardee does
not exercise such Option within the time specified, the Option (to the extent
not exercised) shall automatically terminate.


 
11

--------------------------------------------------------------------------------

 
 
iii.           Death of Awardee.  Unless otherwise provided for by the
Administrator, upon an Awardee’s Termination of Employment or Service as a
result of the Awardee’s death, all outstanding Options granted to such Awardee
that were vested and exercisable as of the date of the Awardee's death may be
exercised until the earlier of (A) twelve (12) months following the date of the
Awardee’s death or (B) the expiration of the term of such Option. If an Option
is held by the Awardee when he or she dies, the Option may be exercised by the
beneficiary designated by the Awardee (as provided in Section 16 of the Plan),
the executor or administrator of the Awardee’s estate or, if none, by the
person(s) entitled to exercise the Option under the Awardee’s will or the laws
of descent or distribution. If the Option is not so exercised within the time
specified, such Option (to the extent not exercised) shall automatically
terminate.


iv.           Termination of Employment for Cause.   The Administrator has the
authority to cause all outstanding Awards held by an Awardee to terminate
immediately in their entirety (including as to vested Options) upon first
notification to the Awardee of the Awardee’s Termination of Employment for
Cause.  If an Awardee’s employment with or services to the Company is suspended
pending an investigation of whether the Awardee shall be terminated for Cause,
the Administrator has the authority to cause all the Awardee’s rights under all
outstanding Awards to be suspended during the investigation period in which
event the Awardee shall have no right to exercise any outstanding Awards.


(c)           Leave of Absence


           The Administrator shall have the discretion to determine whether and
to what extent the vesting of Options shall be tolled during any unpaid leave of
absence; provided, however, that in the absence of such determination, vesting
of Options shall be tolled during any leave that is not a leave required to be
provided to the Awardee under Applicable Laws.


11.
Stock Awards. 



(a)           Stock Award Agreement.  Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria
(including Qualifying Performance Criteria), if any, and level of achievement
versus these criteria that shall determine the number of Shares granted, issued,
retainable and/or vested, (iv) such terms and conditions on the grant, issuance,
vesting and/or forfeiture of the Shares as may be determined from time to time
by the Administrator, (v) restrictions on the transferability of the Stock Award
and (vi) such further terms and conditions in each case not inconsistent with
this Plan as may be determined from time to time by the Administrator.


(b)           Restrictions and Performance Criteria.  The grant, issuance,
retention and/or vesting of each Stock Award may be subject to such performance
criteria and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time.


 
12

--------------------------------------------------------------------------------

 
 
(c)           Forfeiture.  Unless otherwise provided for by the Administrator,
upon the Awardee’s Termination of Employment or Service, the Stock Award and the
unvested Shares subject thereto shall be forfeited, provided that to the extent
that the Awardee purchased or earned any such Shares, the Company shall have a
right to repurchase the unvested Shares at the original price paid by the
Awardee.  For the avoidance of any confusion, upon the Awardee’s Termination of
Employment or Service, his vested Shares that are no longer subject to the Stock
Awards will not be forfeited.


(d)           Rights as a Shareholder.  Unless otherwise provided by the
Administrator, the Awardee shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, to the Awardee.  Unless otherwise
provided by the Administrator, an Awardee holding Stock Units shall be entitled
to receive dividend payments as if he or she was an actual shareholder.


12.
[Reserved.]



13.
Other Provisions Applicable to Awards. 



(a)           Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution.  Notwithstanding the above, the
Administrator may in its own discretion make an Award transferable to an
Awardee’s family member or any other person or entity. If the Administrator
makes an Award transferable, either at the time of grant or thereafter, such
Award shall contain such additional terms and conditions as the Administrator
deems appropriate, and any transferee shall be deemed to be bound by such terms
upon acceptance of such transfer.


(b)           Qualifying Performance Criteria.  For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average shareholders’ equity;
(vii) total shareholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in shareholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation; (xxiii) improvement in
workforce diversity, and (xxiv) any other similar criteria. The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year.


 
13

--------------------------------------------------------------------------------

 
 
(c)           Certification.  Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).


(d)           Discretionary Adjustments Pursuant to
Section 162(m).  Notwithstanding satisfaction of any completion of any
Qualifying Performance Criteria, to the extent specified at the time of grant of
an Award to “covered employees” within the meaning of Section 162(m) of the
Code, the number of Shares, Options or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Qualifying Performance Criteria may be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.


(e)           Tax Withholding. As a condition of the grant, issuance, vesting,
exercise or settlement of an Award granted under the Plan, the Awardee shall
make such arrangements as the Administrator may require for the satisfaction of
any applicable federal, state, local or foreign withholding tax obligations that
may arise in connection with such grant, issuance, vesting, exercise or
settlement of the Award. The Company shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Awardee. The Company shall not be required to issue any Shares under the
Plan until such obligations are satisfied.


14.
Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset Sale.



(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, in the event of a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, the Board shall make
appropriate and equitable adjustments to (i) the number and kind of Shares
covered by each outstanding Award, (ii) the price per Share subject to each such
outstanding Award and (iii) the Share limitations set forth in Section 3 of the
Plan; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.”  Subject to the foregoing requirement, the specific form of any
such adjustments shall be determined by the Board. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.


 
14

--------------------------------------------------------------------------------

 
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Awardee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Option to be
fully vested and exercisable until ten (10) days prior to such transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse prior to the transaction, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.


(c)           Change in Control.  In the event there is a Change in Control of
the Company, as determined by the Board or a Committee, the Board or Committee
may, in its discretion, (i) provide for the assumption or substitution of, or
adjustment (including to the number and type of Shares and exercise price or
purchase price applicable) to, each outstanding Award; (ii) accelerate the
vesting of Options and terminate any restrictions on Stock Awards; and/or
(iii) provide for the cancellation of Awards for a cash payment to the Awardee.
For the purposes of this Section 14(c), an Award shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Change in Control, as the case may be, each holder of an
Award would be entitled to receive upon exercise of the Award the same number
and kind of shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares covered by the Award at such time (after giving
effect to any adjustments in the number of Shares covered by the Award as
provided for in Section 14(a)); provided that if such consideration received in
the transaction is not solely common stock of the successor corporation, the
Administrator may, with the consent of the successor corporation provide for the
consideration to be received upon exercise of the Award to be solely common
stock of the successor corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.


15.
Amendment and Termination of the Plan.



(a)           Amendment and Termination.  The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Laws. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company, no such amendment shall be
made that would:


i.           materially increase the maximum number of Shares for which Awards
may be granted under the Plan, other than an increase pursuant to Section 14 of
the Plan;


 
15

--------------------------------------------------------------------------------

 
 
ii.           reduce the minimum exercise price for Options granted under the
Plan; or


iii.           change or expand the class of persons eligible to receive Awards
under the Plan.


(b)           Effect of Amendment or Termination.  No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Awardee and the Administrator, which agreement must
be in writing and signed by the Awardee and the Company, provided further that
the Administrator may amend an outstanding Award in order to conform it to the
Administrator’s intent (in its sole discretion) that such Award be subject to
Code Section 409A(a)(i)(B).  Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.


(c)           Effect of the Plan on Other Arrangements.  Neither the adoption of
the Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.


16.
Designation of Beneficiary.



(a)           An Awardee may file a written designation of a beneficiary who is
to receive the Awardee’s rights pursuant to Awardee’s Award.  As an alternative,
the Awardee may include his or her Awards in an omnibus beneficiary designation
for all benefits under the Plan. To the extent that Awardee has completed a
designation of beneficiary while employed with the Company, such beneficiary
designation shall remain in effect with respect to any Award hereunder until
changed by the Awardee to the extent enforceable under Applicable Laws.


(b)           Such designation of beneficiary may be changed by the Awardee at
any time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee’s death, the Company shall allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee known to the Company to exercise the Award to the
extent permissible under Applicable Laws, or if no spouse, dependent or relative
is known to the Company, then to such other person as the Company may designate.


17.
No Right to Awards or to Employment.



No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee at
any time without liability or any claim under the Plan, except as provided
herein or in any Award Agreement entered into hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
18.
Legal Compliance.



Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.


19.
Inability to Obtain Authority.



To the extent the Company is unable to or the Administrator deems it infeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


20.
Reservation of Shares.



 The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


21.
Notice.



Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.


22.
Governing Law; Interpretation of Plan and Awards.



(a)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of Florida.


(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan and/or Award shall
not be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.


(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion.
 
 
17

--------------------------------------------------------------------------------

 


23.
Limitation on Liability.



The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to an Awardee or any other persons as to:


(a)           The Non-Issuance of Shares.  The non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and


(b)           Tax Consequences.  Any tax consequence expected, but not realized,
by any Awardee or other person due to the receipt, exercise or settlement of any
Option or other Award granted hereunder. The Awardee is responsible for, and by
accepting an Award under the Plan agrees to bear, all taxes of any nature that
are legally imposed upon the Awardee in connection with the Award, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such tax liability legally imposed on the
Awardee. In particular, Awards issued under the Plan may be characterized by the
Internal Revenue Service (the “IRS”) as “deferred compensation” under the Code
resulting in the additional taxes, including in some cases interest and
penalties. In the event that the IRS determines that an Award constitutes
deferred compensation under the Code or challenges any good faith
characterization made by the Company or any other party of the tax treatment
applicable to an Award, the Awardee will be responsible for the additional
taxes, and interests and penalties, if any, that are determined to apply if such
challenge succeeds, and the Company will not reimburse the Awardee for the
amount of any additional taxes, penalties or interests that result.


24.
Unfunded Plan.



Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock to be awarded under the Plan.
Any liability of the Company to any Awardee with respect to an Award shall be
based solely upon any contractual obligations which may be created by the Plan;
no such obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Administrator shall be required to give any security or bond for the performance
of any obligation which may be created by this Plan.

 
18

--------------------------------------------------------------------------------

 